Citation Nr: 1624170	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  11-22 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Haddock, Counsel


INTRODUCTION

The Veteran had active service from March 1983 to March 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Augusta, Maine Department of Veterans Affairs Regional Office (RO).  


FINDING OF FACT

Tinnitus is etiologically related to acoustic trauma sustained in active service.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to service connection for tinnitus as a result of active service.  A review of the Veteran's DD Form 214 shows that while on active service his military occupational specialty was "machine gunner" and that he received a Rifle Expert Badge and a Pistol Marksman Badge.  The Veteran also reported that while performing a live fire exercise, an anti-tank weapon was fired directly next to him.  Based on the nature of his service, the Board concedes that he was exposed to noise while on active service.  

A review of the Veteran's service treatment records is silent for complaints or treatment related to tinnitus or ringing in the ears.  

A May 2008 private treatment record notes that the Veteran reported right sided tinnitus that had been ongoing for "years."  No specific onset date or etiology was provided.  

At an April 2010 VA examination, the Veteran reported that tinnitus began 15 to 20 years earlier.  Based on the Veteran's reports, the examiner noted that it would be mere speculation to provide an opinion as to whether the Veteran's tinnitus was related to his in-service noise exposure.  As no opinion was provided, the examination is inadequate and not probative in this matter. 

In his June 2011 notice of disagreement, the Veteran stated that either the examiner misunderstood him at the time of the examination, or he misunderstood the examiner when asked about the onset of his tinnitus, but that the statement that such disability began 15 to 20 years earlier was not correct.  Further in his August 2011 substantive appeal, the Veteran highlighted his in-service noise exposure as the cause of his claimed tinnitus.  

The Veteran is competent to report when he first experienced tinnitus and that the symptoms have continued since service.  Charles v. Principi, 16 Vet. App. 370 (2002); Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Veteran has explained that there was a misunderstanding in relation to the reports documented in the April 2010 VA examination report and the Board finds the Veteran to be credible with regard to his statements concerning the onset and continuity of tinnitus.  

In this case, the Veteran was exposed to acoustic trauma in service, and he maintains that his tinnitus arose at that time or soon thereafter.  He credibly asserts that the tinnitus has been persistent since that time.  The only medical opinion addressing the etiology of the tinnitus is inadequate.  Under the circumstances, the Board finds that the evidence for and against the claim of entitlement to service connection for tinnitus is at least in equipoise.  Reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for tinnitus is granted. 



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


